Case: 20-10165     Document: 00515656747         Page: 1     Date Filed: 12/01/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      December 1, 2020
                                  No. 20-10165
                                                                         Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Kiandrick Onick,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:16-CR-25-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Kiandrick Onick pleaded guilty to possession of a firearm by a felon,
   and he was sentenced below the advisory guideline range to 32 months of
   imprisonment and three years of supervised release. After a remand for
   resentencing, United States v. Onick, 702 F. App’x 231, 233 (5th Cir. 2017),


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10165     Document: 00515656747           Page: 2   Date Filed: 12/01/2020




                                    No. 20-10165


   the district court resentenced Onick to time served, with a three-year term of
   supervised release. Onick began serving his term of supervised release on
   February 28, 2018.
          On March 26, 2019, the probation officer filed a petition charging that
   Onick had violated the mandatory conditions of his supervised release that
   he not commit another federal, state, or local crime, and that he not possess
   an illegal controlled substance. The report also alleged that Onick submitted
   four urine specimens that tested positive for marijuana, which violated his
   mandatory conditions of release, and that he violated the condition that he
   participate in a drug treatment and testing program by failing to report to
   submit urine specimens seven times.
          Based on these alleged violations, Onick was subject to mandatory
   revocation under 18 U.S.C. § 3583(g), which requires revocation and a term
   of imprisonment for defendants found to have committed certain gun or drug
   violations. Onick objected that the mandatory revocation feature of § 3583(g)
   was unconstitutional under United States v. Haymond, 139 S. Ct. 2369 (2019).
   The district court rejected his argument and sentenced Onick to 11 months
   of imprisonment, with no additional term of supervised release.
          Because Onick preserved his challenge, our review is de novo. United
   States v. Garner, 969 F.3d 550, 551 (5th Cir. 2020). In Haymond, the Supreme
   Court held that a different mandatory revocation provision, § 3583(k),
   violates the Fifth and Sixth Amendments. 139 S. Ct. at 2373. Onick argues
   that the Court’s reasoning in Haymond invalidating § 3583(k) applies with
   equal force to § 3583(g). However, we rejected Onick’s exact argument in
   Garner, concluding that § 3583(g) “lacks the three features which led the
   Court to hold § 3583(k) unconstitutional.” Id. at 551. Specifically, we stated
   that (1) Subsection (g) applied more generally to violations of common
   supervised released conditions, while Subsection (k) applied only when a




                                         2
Case: 20-10165      Document: 00515656747          Page: 3   Date Filed: 12/01/2020




                                    No. 20-10165


   defendant committed a discrete set of criminal offenses; (2) Subsection (g),
   unlike Subsection (k), did not dictate the length of the sentence imposed for
   the violation; and (3) Subsection (g), unlike Subsection (k), did not prescribe
   a sentence that was based on the violation, but instead granted the judge
   discretion to impose any sentence authorized under the general revocation
   statute. Id. at 553. Based on the differences between § 3583(k) and § 3583(g),
   we held that § 3583(g) “is not unconstitutional under Haymond.” Id.
          AFFIRMED.




                                          3